DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 are recited as depending from “the well completion tool of Claim 16/18”, however, Claims 16 and 18 are directed to “a method of operating a well completion tool”.  It is not clear if the claims are intending to recite a new independent claim using the recited structures in Claim 18, or if the claim is a typographical error.  It is believed that the claims are intended to be based on the method claim and will be interpreted as such, however, correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandsdal, U.S. Patent Publication 2018/0334882, in view of Hajjari et al., U.S. Patent Publication 2015/0369003, hereinafter referred to as Brandsdal and Hajjari.
Regarding Claim 1, Brandsdal discloses a well completion tool comprising:
A tubular housing (body 10) having a valve chamber located in a sidewall thereof (as seen in Figure 1) and an interior port that opens into the valve chamber and forms a fluid path between an interior fluid pathway of the tubular housing and the valve chamber (ports 13a-e allows communication from the central bore into the sidewall cavity as seen in Figure 1);
A time delay valve located within the valve chamber and configured to control a fluid flow through the valve chamber, the time delay valve comprising:
	A body (10a) defining a chamber for receiving and storing a reactant fluid therein (as seen in Figures 3 and 4, the chamber formed by elements 19 and the tubular housing which houses reactive material 16 and allows fluid to flow into proximity);
	A reactive material (16) disposed in the body adjacent the chamber that reacts with the reactant fluid in response to contact with the reactant fluid from the valve chamber (as seen in the transition from Figures 4-5, the dissolvable plug 16 will react with fluid flowing into the sidewall cavity; Paragraphs 0025-0028);

A valve gate (protective plug 17) located within the tubular housing and actuatable to open the interior port between the valve chamber and the interior fluid path of the tubular housing to actuate the time delay valve (Paragraphs 0026-0028).
While Brandsdal discloses the above structures for the time delay valve for selectively allowing fluid communication from the interior bore of the tubular housing, it does not expressly disclose that the piston is configured to move from an open state (as seen in Figure 5) to a closed state in response to the reactive material interacting with the reactant flow after a predetermined time.
Additionally, Hajjari teaches the use of a downhole completion tool which uses a sliding piston having selectively allow or restrict fluid flow through ports in the tool housing (flow through radial apertures 215) , wherein the piston includes a biasing mechanism (240) to selectively return the sleeve from its open position to a closed position after some interval of time of flowing fluid through the tool body (as seen in Figures 5A/B).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the sliding ported piston of Brandsdal to include a biasing mechanism to return the sleeve to its closed position after some time delay as taught by Hajjari.  Doing so would allow a user greater control over the flow of fluids within the well, such as allowing established fluid flow to other parts of the wellbore as well as allowing flow in the uphole direction without interference from the open sidewall ports (Paragraphs 0039, 0041, 0042).
Regarding Claim 9, Brandsdal discloses a well system comprising:

A well completion tool coupled to the tubing string, comprising:
A tubular housing (body 10) having a valve chamber located in a sidewall thereof (as seen in Figure 1) and an interior port that opens into the valve chamber and forms a fluid path between an interior fluid pathway of the tubular housing and the valve chamber (ports 13a-e allows communication from the central bore into the sidewall cavity as seen in Figure 1);
A time delay valve located within the valve chamber and configured to control a fluid flow through the valve chamber, the time delay valve comprising:
	A body (10a) defining a chamber for receiving and storing a reactant fluid therein (as seen in Figures 3 and 4, the chamber formed by elements 19 and the tubular housing which houses reactive material 16 and allows fluid to flow into proximity);
	A reactive material (16) disposed in the body adjacent the chamber that reacts with the reactant fluid in response to contact with the reactant fluid from the valve chamber (as seen in the transition from Figures 4-5, the dissolvable plug 16 will react with fluid flowing into the sidewall cavity; Paragraphs 0025-0028);
	A piston (14) disposed in the body, the piston movable between open and closed states (as seen in respective Figures 5 and 4) to allow and restrict fluid flow into the valve chamber (Paragraph 0028); and
A valve gate (protective plug 17) located within the tubular housing and actuatable to open the interior port between the valve chamber and the interior fluid path of the tubular housing to actuate the time delay valve (Paragraphs 0026-0028).

Additionally, Hajjari teaches the use of a downhole completion tool which uses a sliding piston having selectively allow or restrict fluid flow through ports in the tool housing (flow through radial apertures 215) , wherein the piston includes a biasing mechanism (240) to selectively return the sleeve from its open position to a closed position after some interval of time of flowing fluid through the tool body (as seen in Figures 5A/B).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the sliding ported piston of Brandsdal to include a biasing mechanism to return the sleeve to its closed position after some time delay as taught by Hajjari.  Doing so would allow a user greater control over the flow of fluids within the well, such as allowing established fluid flow to other parts of the wellbore as well as allowing flow in the uphole direction without interference from the open sidewall ports (Paragraphs 0039, 0041, 0042).
Regarding Claim 16, Brandsdal disclose a method of operating a well completion tool comprising:
Placing a force against a valve gate (17/17’) located within a tubular housing (10) of a well completion tool in an annulus of a wellbore to open an interior port (13a-e) of the housing (Paragraphs 0023, 0026);
Moving the valve gate in response to the force to open the interior port between a time delay valve located in a valve chamber of the tubular housing and an interior fluid pathway of the tubular housing (as seen in the transition between Figures 3-5, an actuation dart moves the blocking gate valve to establish fluid communication into and through the sidewall chamber);

While Brandsdal discloses the above structures for the time delay valve for selectively allowing fluid communication from the interior bore of the tubular housing, it does not expressly disclose that the piston is configured to move from an open state (as seen in Figure 5) to a closed state in response to the reactive material interacting with the reactant flow after a predetermined time.
Additionally, Hajjari teaches the use of a downhole completion tool which uses a sliding piston having selectively allow or restrict fluid flow through ports in the tool housing (flow through radial apertures 215) , wherein the piston includes a biasing mechanism (240) to selectively return the sleeve from its open position to a closed position after some interval of time of flowing fluid through the tool body (as seen in Figures 5A/B).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the sliding ported piston of Brandsdal to include a biasing mechanism to return the sleeve to its closed position after some time delay as taught by Hajjari.  Doing so would allow a user greater control over the flow of fluids within the well, such as allowing established fluid flow to other parts of the wellbore as well as allowing flow in the uphole direction without interference from the open sidewall ports (Paragraphs 0039, 0041, 0042).


Claims 2-4, 10-12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandsdal, (2018/0334882) in view of Hajjari (2015/0369003) as applied to Claims 1, 9, 16, and in further view of Lisowski et al., U.S. Patent Publication 2017/0175488, hereinafter referred to as Lisowski.
Regarding Claims 2 and 3, Brandsdal in view of Hajjari teaches the limitations presented in Claim 1 as discussed above.  While Brandsdal discloses the valve gate as discussed which takes the form of a removable barrier similar to a Kobe sub, it does not specify that the valve gate is a sliding sleeve configured to slide axially within the tubular housing.
Additionally, Lisowski teaches the use of downhole completion tools which include selective selectively openable spaced ported intervals, wherein the ported intervals may be exposed by actuating a gate valve tool.  The gate valve tools may take the form of sliding sleeve, kobe subs, or other openable structures (Paragraph 0095).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the gate valve of Brandsdal to include an axial sliding sleeve as taught by Lisowski.  Doing so merely constitutes a substituition of one known alternative for isolating a radial aperture for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 4, in view of the modifications made in relation to Claims 2 and 3, Brandsdal further discloses that the system further comprises a valve chamber exterior port in a sidewall of the tubular housing (external end of ports 13a-e in body portion 10a) that is fluidly connectable to the valve chamber through the interior port (by an established fluid path when piston 14 aligns its flow port as seen in Figure 5), and wherein the sliding sleeve includes a ball seat for receiving a sealing ball thereon (as seen in Figure 3, when using a kobe sub like blocking element, it forms a plug/ball seat for engaging a dropped element.  A wiper plug 55 is shown, however a drop ball is also considered, Paragraph 0031).
Regarding Claims 10 and 11, Brandsdal in view of Hajjari teaches the limitations presented in Claim 9 as discussed above.  While Brandsdal discloses the valve gate as discussed which takes the form 
Additionally, Lisowski teaches the use of downhole completion tools which include selective selectively openable spaced ported intervals, wherein the ported intervals may be exposed by actuating a gate valve tool.  The gate valve tools may take the form of sliding sleeve, kobe subs, or other openable structures (Paragraph 0095).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the gate valve of Brandsdal to include an axial sliding sleeve as taught by Lisowski.  Doing so merely constitutes a substituition of one known alternative for isolating a radial aperture for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 12, in view of the modifications made in relation to Claims 2 and 3, Brandsdal further discloses that the system further comprises a valve chamber exterior port in a sidewall of the tubular housing (external end of ports 13a-e in body portion 10a) that is fluidly connectable to the valve chamber through the interior port (by an established fluid path when piston 14 aligns its flow port as seen in Figure 5), and wherein the sliding sleeve includes a ball seat for receiving a sealing ball thereon (as seen in Figure 3, when using a kobe sub like blocking element, it forms a plug/ball seat for engaging a dropped element.  A wiper plug 55 is shown, however a drop ball is also considered, Paragraph 0031), in view of the modification to utilize a sliding sleeve, such a condition would include an axially shifting condition to activate the time delay valve.
Regarding Claims 17 and 18, Brandsdal in view of Hajjari teaches the limitations presented in Claim 16 as discussed above.  While Brandsdal discloses the valve gate as discussed which takes the form of a removable barrier similar to a Kobe sub, it does not specify that the valve gate is a sliding sleeve which slides axially within the tubular housing.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the gate valve of Brandsdal to include an axial sliding sleeve as taught by Lisowski.  Doing so merely constitutes a substituition of one known alternative for isolating a radial aperture for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
	
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandsdal, (2018/0334882) in view of Hajjari (2015/0369003) as applied to Claim 1, and in further view of Walker, U.S. Patent Publication 2007/0163781, hereinafter referred to as Walker.
Regarding Claim 8, Brandsdal discloses that the system may be used as part of a fracturing string, however it does not further disclose the system comprising a gravel pack screen coupled to the tubular housing.
Additionally, Walker discloses that wellbore fracturing string commonly include a number of different structures including production sliding sleeves, frack pack sleeves, seals, and gravel pack screens (Paragraph 0043).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the fracturing tool of Brandsdal to include a gravel pack screen as taught by Walker.  Doing so merely constitutes the use a common a known tool for fracturing operations (Walker, Paragraph 0043).
Allowable Subject Matter
s 5-7 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Allen et al., U.S. Patent Publication 2016/0194936, teaches the use of a sliding sleeve completion assembly which has a shifting valve to selectively align ports to establishing annular flow.
Arackakudiyil et al., U.S. Patent Publication 2017/0356266, teaches the use of a downhole tool with a dissolvable fluid plug and dissolving fluid chamber.
Fripp et al., U.S. Patent Publication 2018/0223624, teaches the use of a downhole tool with an annular reactive plug which can be removed to establish fluid communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676